DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 17th, 2020 has been entered. Claims 1 – 18 are pending in the application. 

Drawings
The drawings filed on April 23rd, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson (US 2006/0180957) in view of Schwarze (US 2015/0158111)
Regarding claim 1, Hopkinson teaches an apparatus for generating a three-dimensional object (Abstract), the apparatus comprising: a build area (ref. #16); an energy source (ref. #12); a build layer temperature sensor (Para. 31), wherein the build layer is a layer of build material (ref. #10) and agent (ref. #50) in which the agent is distributed onto the build material (Para. 49); and a controller connected to the at least one energy source and the at least one build layer temperature sensor (Para. 46). However, Hopkinson doesn’t explicitly describe the controller 
Yet, in a similar field of endeavor, Schwarze teaches a method and device for controlling an irradiation system (Abstract). Schwarze teaches a control device (ref. #28) that controls the energy source to pre-fuse a portion of a build layer (Para. 40), wherein the control device is capable of determining whether a temperature of a build layer in a build area has cooled to below a first temperature threshold (Para. 41 – The operating parameters of the first irradiation unit are dependent on temperature signals indicative of the temperature of the raw material powder). Thereafter, Schwarze teaches the control device controlling the energy source to fuse a portion of the build layer (Para. 43), wherein the control device is capable of determining whether the temperature of the build layer has cooled to below a second temperature threshold (Para. 44 – Operating parameters of the second irradiation unit are dependent on the temperature of the build layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hopkinson so that the controller was capable of controlling the energy source, in response to the build layer being less than a first or second temperature threshold. One would be motivated to make this modification to minimize thermal stresses within the work piece (Schwarze, Para. 12).
Regarding claim 2, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above. Furthermore, Schwarze teaches a controller capable of monitoring the build layer temperature before and after pre-fusing the build layer (Para. 41 – 44).
Regarding claim 3, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above. Furthermore, Hopkinson teaches a build material distributor (ref. #30) controlled by the controller to distribute the build material in the build area (Para. 46). Additionally, Hopkinson teaches the controller controlling the build material distributor (ref. #30) 
Regarding claim 4, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above. Furthermore, Hopkinson teaches an agent distributor (ref. #30) to selectively distribute the agent (ref. #50) in the build area, wherein the controller (Para. 46 – controller controls the printing head) controls the agent distributor to selectively distribute agent on the build layer in the build area before energy is applied (Para. 51) and controls the agent distributor to selectively distribute agent on another build layer in the build area after energy is applied (Para. 52).
Regarding claim 12, Hopkinson teaches an apparatus for generating a three-dimensional object (Abstract), the apparatus comprising: an energy source (ref. #12); a controller to measure the build layer temperature (Para. 31), wherein the build layer is a layer of build material (ref. #10) and agent (ref. #50), wherein the agent is distributed onto the build material (Para. 49). However, Hopkinson doesn’t explicitly describe the controller determining whether the temperature of the build layer has cooled to a first or a second temperature threshold.
Yet, in a similar field of endeavor, Schwarze teaches a method and device for controlling an irradiation system (Abstract). Schwarze teaches a control device (ref. #28) that controls the energy source to pre-fuse a portion of a build layer (Para. 40), wherein the control device is capable of determining whether a temperature of a build layer in a build area has cooled to below a first temperature threshold (Para. 41 – The operating parameters of the first irradiation unit are dependent on temperature signals indicative of the temperature of the raw material powder). Thereafter, Schwarze teaches the control device controlling the energy source to fuse a portion of the build layer (Para. 43), wherein the control device is capable of determining whether the temperature of the build layer has cooled to below a second temperature threshold (Para. 44 – Operating parameters of the second irradiation unit are dependent on the temperature of the build layer).

Regarding claim 13, Hopkinson in view of Schwarze teaches the invention disclosed in claim 12, as described above. Furthermore, Hopkinson teaches a build material and an agent distributor (ref. #30), wherein a controller (controller, ref. #C - Para. 46) prior to pre-fusing the portion of the build layer in the build area (Para. 51) controls the build material distributor to distribute build material in the build area and controls the agent to selectively distribute agent on the build layer in the build area (Para. 50 – 53).
Regarding claim 14, Hopkinson in view of Schwarze teaches the invention disclosed in claim 12, as described above. Furthermore, Schwarze teaches that the first temperature threshold and second temperature threshold are based at least in part on material properties of the build material of the build layer (Para. 41; Para. 44).
Regarding claim 15, Hopkinson in view of Schwarze teaches the invention disclosed in claim 12, as described above. Furthermore, Hopkinson teaches a build layer temperature sensor connected to the controller (Para. 31); and a build material support (ref. #16) having a surface that corresponds to the build area (Para. 30).

Claims 5 – 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson in view of Schwarze as applied to claim 1 above, and further in view of Nielsen (US 2005/0023719)
Regarding claim 5, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above. However, these references do not teach a scanning carriage to move along a scanning axis.

So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus and controller taught by Hopkinson in view of Schwarze to include the scanning carriage as taught in Nielsen. One would be motivated to include this feature to reduce production time by immediately fusing the build layers based on the proximity of the energy source.
Regarding claim 6, Hopkinson in view of Schwarze and Nielsen teaches the invention disclosed in claim 5, as described above. Furthermore, Nielsen teaches controlling the energy source to fuse a portion of the build layer while controlling movement of the scanning carriage at a. first scanning speed in a first direction along the scanning axis, and controlling the energy source to fuse the portion of the build layer concurrent with controlling movement of the scanning carriage at a second scanning speed in a second direction along the scanning axis (Para. 35). Additionally, Schwarze teaches that it is advantageous to apply the radiation at different scanning speeds, depending on the type of build material and the processing required (Para. 13). 
Regarding claim 16, Hopkinson in view of Schwarze and Nielsen teaches the invention disclosed in claim 6, as described above. Furthermore, Schwarze teaches that the first scanning speed for the at least one energy source to pre-fuse the portion of the build layer is greater than the second scanning speed for the at least one energy source to fuse the portion of the build layer (Para. 13).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson in view of Schwarze as applied to claim 1 above, and further in view of Kubo (US 2002/0105114).
Regarding claim 7, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above.  However, these references do not teach scanning carriages coupled with a build material distributor and an agent distributor.
Yet in a similar field of endeavor, Kubo teaches a method and apparatus for forming a molded article by binding a powder material and supplying energy to the binder applied to the powder material (Para. 11). Furthermore, Kubo teaches a first scanning carriage (extension unit, ref. #Up) to move along a first scanning axis over the build area; a build material distributor coupled to the first scanning carriage (Para. 151 - thin layer formation section), the build material distributor to distribute build material in the build area as the first scanning carriage moves along the first scanning axis (Para. 152 - the extension unit is configured to move in the X direction), a second scanning carriage (binder discharge unit, ref. #Ub) to move along a second scanning axis over the build area (Fig. 17 shows Ub moving in the Y-direction); an agent distributor (discharge head, ref. #Hb) coupled to the second scanning carriage (Para. 156), the agent distributor selectively distributes agent in the build area as the second scanning carriage moves along the second scanning axis (Para. 158).
So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus taught by Ljungblad in view of Chung to include the scanning carriages as taught in Kubo. One would be motivated to include this feature to provide independence between the build material distributor and the agent distributor so both operations can be conducted independently of each other (Para. 163).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson in view of Schwarze as applied to claim 1 above, and further in view of Chung (US 2004/0200816).
Regarding claim 8, Hopkinson in view of Schwarze teaches the invention disclosed in claim 1, as described above.  However, these references do not disclose the specific temperatures described in the instant claims.
Yet, in a similar field of endeavor, Chung teaches fabrication of three dimensional objects by selective laser sintering through temperature feedback and adjustment (Para. 19). Furthermore, Chung also teaches moderating the temperature of a first top layer to a predetermined goal, directing an energy beam over a target area to cause fusion and moderating the temperature of a second layer to a predetermined goal and fusing that layer with an energy beam as well (Para. 19). Chung teaches that maintaining these temperatures within a certain threshold reduces the temperature differences between fused powder and the surround non fused powder, thereby reducing undesirable shrinkages that lead to curl and distortion of fabricated articles (Para. 35).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a first and second temperature threshold within the ranges described in the instant claim, for the purpose of reducing undesirable shrinkages that lead to curl and distortion of fabricated articles, as taught by Chung. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US 2015/0165524) in view of Schwarze (US 2015/0158111) and Hopkinson (US 2006/0180957)
Regarding claim 9, Ljungblad discloses a method for generating a three-dimensional object (Para. 3), the method comprising monitoring temperature of a build layer in the build area of the apparatus with at least one build area temperature sensor (Para. 57 – temperature sensitive camera); when the temperature is less than a first temperature threshold, pre-fusing at least a portion of the build layer with at least one energy source (Para. 56 – an energy beam pre-heats a powder layer if the temperature of the powder layer decreases under a predetermined minimum temperature); However, Ljungblad does not teach the controller determining whether the build layer temperature is less than a second temperature threshold. 
Yet, in a similar field of endeavor, Schwarze teaches a method and device for controlling an irradiation system (Abstract). Schwarze teaches a control device (ref. #28) that controls the energy source to pre-fuse a portion of a build layer (Para. 40), wherein the control device is capable of determining whether a temperature of a build layer in a build area has cooled to below a first temperature threshold (Para. 41 – The operating parameters of the first irradiation unit are dependent on temperature signals indicative of the temperature of the raw material powder). Thereafter, Schwarze teaches the control device controlling the energy source to fuse a portion of the build layer (Para. 43), wherein the control device is capable of determining whether the temperature of the build layer has cooled to below a second temperature threshold (Para. 44 – Operating parameters of the second irradiation unit are dependent on the temperature of the build layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hopkinson so that the controller was capable of controlling the energy source, in response to the build layer being less than a second temperature threshold. One would be motivated to make this modification to minimize thermal stresses within the work piece (Schwarze, Para. 12). However, these references don’t teach that the build layer includes agent which is distributed on the build material. 

So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method taught by Ljungblad in view of Schwarze so the build layer includes agent distributed on the build material, as taught in Hopkinson. One would be motivated to include the agent to cause the underlying particulate material to combine at a slow rate and have good material properties (Para. 53).
Regarding claim 10, Ljungblad in view of Schwarze and Hopkinson teaches the invention disclosed in claim 9, as described above.  Furthermore, Hopkinson teaches a method of distributing build material in the build area and selectively distributing agent (radiation absorbent material, ref. #50) with an agent distributor (printing head, ref. #30) in the build area, before energy/pre-fusion is applied (Para. 51).

Claims 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad in view of Schwarze and Hopkinson as applied to claim 9 above, and further in view of Nielsen (US 2005/0023719)
Regarding claim 11, Ljungblad in view of Schwarze and Hopkinson teaches the invention disclosed in claim 9, as described above.  However, these references do not teach moving 
Yet, Nielsen teaches providing energy with an energy source (UV lamp, ret. #24) coupled to a scanning carriage (dispensing carriage, ref. #18) that moves along a scanning axis over the build area (Fig. 5), while emitting energy from the energy source (Para. 35). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method taught by Ljungblad in view of Schwarze and Hopkinson to include the scanning carriages, capable of moving an energy source while emitting energy from the energy source during the pre-fusing and fusing stages, taught in Nielsen. One would be motivated to include this feature to reduce production time by immediately fusing the build layers based on the proximity of the energy source.
Regarding claim 17, Ljungblad in view of Schwarze and Hopkinson teaches the invention disclosed in claim 9, as described above.  However, these references do not teach moving the scanning carriage in a first or second direction. Yet, Nielsen teaches moving a scanning carriage (ref. #18) that includes the at least one energy source over the build area in a first and second direction along a scanning axis. It would have been obvious to one of ordinary skill in the art to move the scanning carriage in a first and second direction, as taught by Nielsen. One would be motivated to make this modification to reduce production time by immediately fusing the build layers based on the proximity of the energy source. 
Regarding claim 18, Ljungblad in view of Schwarze, Hopkinson and Nielsen teaches the invention disclosed in claim 17, as described above.  Furthermore, Schwarze teaches that the first scanning speed for the at least one energy source to pre-fuse the portion of the build layer is greater than the second scanning speed for the at least one energy source to fuse the portion of the build layer (Para. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743